Exhibit 99.1 Annual and Special Meeting of Holders of Common Shares of TransCanada Corporation (“TransCanada”) May 3, 2010 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations, Section 11.3 1. Election of Directors By resolution passed via ballot, the following 13 nominees were appointed as Directors of TransCanada to serve until the next annual meeting of shareholders of TransCanada, or until their successors are elected or appointed.The results of the ballot were as follows: Nominee # Votes For % Votes For # Votes Withheld % Votes Withheld Kevin E. Benson Derek H. Burney Wendy K. Dobson E. Linn Draper Paule Gauthier Kerry L. Hawkins S. Barry Jackson Paul L. Joskow Harold N. Kvisle John A. MacNaughton David P. O’Brien W. Thomas Stephens D. Michael G. Stewart 2. Appointment of Auditors By a resolution passed via show of hands, KPMG LLP, Chartered Accountants, were appointed as auditors of TransCanada to hold office until the next annual meeting of shareholders and the directors were authorized to fix their remuneration. Proxies were received on this matter as follows: Votes For % Votes For Votes Withheld % Votes Withheld 3. Amendments and Reconfirmation of Stock Option Plan By resolution passed via ballot, TransCanada’s Stock Option Plan was reconfirmed and amendments thereto were approved. The results of the ballot were as follows: Votes For % Votes For Votes Against % Votes Against 4. Approval and Reconfirmation of Shareholder Rights Plan By resolution passed via ballot, the reconfirmation of TransCanada’s Shareholder Rights Plan was approved. The results of the ballot were as follows: Votes For % Votes For Votes Against % Votes Against 5. Acceptance of Company’s Approach to Executive Compensation By resolution passed via ballot, on an advisory basis, the Company’s approach to Executive Compensation was approved. The results of the ballot were as follows: Votes For % Votes For Votes Against % Votes Against
